UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE D. ROLLERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-01227-PMD-1)


Submitted:   June 21, 2011                 Decided:    July 13, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Nick Bianchi, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donte D. Rollerson pled guilty to being a felon in

possession of a weapon (Count 1) and possession of firearm with

an obliterated serial number (Count 2).                      Rollerson was sentenced

to seventy months of imprisonment for Count 1 and sixty months

for Count 2, to run concurrently.                     The seventy-month sentence

was the bottom of Rollerson’s correctly calculated Sentencing

Guidelines         range.    On     appeal,       Rollerson     contends       that    his

sentence was procedurally and substantively unreasonable.                              For

the reasons that follow, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), we

review    a    sentence      for    reasonableness,          “whether       inside,    just

outside,      or     significantly      outside      the     Guidelines      range,”    and

this Court applies a “deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 49 (2007).                            We first must

“ensure       that     the   district        court    committed        no     significant

procedural         error.”        Id.   at   51.      Only     if   the     sentence     is

procedurally reasonable can this Court evaluate the substantive

reasonableness         of    the    sentence,        again     using    the    abuse    of

discretion standard of review.                    Id.; United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).

              We find no procedural or substantive error.                       Moreover,

if a sentence is within the appropriate Guidelines range, we

apply a presumption on appeal that the sentence is reasonable.

                                              2
United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008); see

Rita v. United States, 551 U.S. 338, 347 (2007); United States

v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (“A sentence within

the   proper       Sentencing      Guidelines    range   is     presumptively

reasonable.”) (citation omitted).            When reviewing a sentence for

substantive reasonableness, we take into account “the totality

of the circumstances” Gall, 552 U.S. at 51, and the presumption

of reasonableness is rebutted only by showing “that the sentence

is unreasonable when measured against the [18 U.S.C.] § 3553(a)

[(2006)] factors.”          United States v. Montes–Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks and citation

omitted).   Rollerson has failed to rebut the presumption.

            Accordingly,      we    affirm   Rollerson’s      sentence.      We

dispense    with     oral   argument     because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        3